COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
HECTOR ALDANA,                                            )
                                                                              )              
No.  08-02-00013-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
205th District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                     (TC# 75557)
                                                                              )
 
 
O
P I N I O N
 
This appeal arises
from a revocation of probation.  On
December 2, 1994, Appellant, Hector Aldana, pled guilty to the offense of
possession of cocaine under twenty-eight grams. 
He was sentenced by the trial court to 5 years=
probation.  Appellant=s probation was modified several times,
including once on September 8, 1999, which extended the probation period for
two additional years.  On May 19, 2000,
the State filed a Motion to Revoke Probation, alleging Appellant had violated
the terms and conditions of probation.  A
hearing was held on December 5, 2001, and Appellant=s
probation was revoked by the trial court. 
He was sentenced to 5 years=
incarceration.  We affirm.




Appellant=s court-appointed counsel has filed a
brief in which she has concluded the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh.
denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions
which counsel says might arguably support the appeal.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
We have carefully
reviewed the record and counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  A
discussion of the contentions advanced in counsel=s
brief would add nothing to the jurisprudence of the state.
The judgment is
affirmed.
 
 
 
September
12, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)